DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the difference between “a switching device” and “a device connected to the terminal device from a source device to a target device”, how “a device” is coupled to “a source device” and “a target device”.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between “a voltage value of a third voltage” and “a third voltage” of claim 6. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hillaert et al. U.S. Pub. No. 2019/0132139.
As per claim 1, Hillaert teaches a switching device, wherein the switching device comprises: 
a reverse voltage conduction module, configured to conduct a first voltage provided by a terminal device (terminal segment 64 conducts voltage provided by NCPE 70 merged with PSE 200; figs. 2-4; para. 0054-0064 and 0066-0073); and 
a switching circuit (comprising bypass switch 150 and bypass detection module 160), configured to switch, by using the first voltage conducted by the reverse voltage conduction module (para. 0078), a device connected to the terminal device from a source device to a target device (DPU 100), so that the terminal device reversely supplies power to the target device (power supplied to transceiver 120 during termination state; para. 0002-0003 and 0008), wherein the source device forward supplies power to the terminal device before the switching circuit 
wherein an output end of the reverse voltage conduction module is connected to an input end of the switching circuit, and an output end of the switching circuit is connected to an input end of the target device (figs. 2-4).
As per claim 2, Hillaert teaches the switching device further comprises: a reverse power supply conversion module, connected between the target device and the reverse voltage conduction module, and configured to convert, after the reverse voltage conduction module conducts the first voltage, the first voltage into a second voltage required by the target device (PSU 140; para. 0083). 
As per claim 3, Hillaert teaches the reverse power supply conversion module is connected between the switching circuit and the reverse voltage conduction module, and the second voltage supplies electrical energy to the switching circuit (bypass detection module 160 comprises active circuits).
As per claim 4, Hillaert teaches the reverse power supply conversion module is connected between the switching circuit and the target device, and the first voltage supplies electrical energy to the switching circuit (para. 0078).
As per claim 5, Hillaert teaches the switching circuit comprises: 
a switching controller (bypass detection module 160), configured to: in response to the reverse voltage conduction module conducting the first voltage, control a relay to switch the source device connected to the terminal device to the target device; and 
the relay (bypass switch 150), configured to switch, under control of the switching controller, the source device connected to the terminal device to the target device, wherein the 
As per claim 6, Hillaert teaches the switching device further comprises: a diode group, connected to the source device by using a first terminal and a second terminal, connected to the switching circuit by using a third terminal and a fourth terminal, and configured to enable a polarity of a third voltage from the first terminal to the second terminal that is output by the source device to be a first polarity (rectifier 303; figs. 5-6; para. 0097). 
 	As per claims 7 and 8, Hillaert teaches rectifier 303 as a full wave rectifier bridge, which comprises the claimed first, second, third and fourth diodes.
As per claim 9, Hillaert teaches the source device supports a plain old telephone service (POTS) and an asymmetric digital subscriber line (ADSL) service (para. 0123), and the switching device further comprises: a first low-pass filter, connected between the diode group and the source device, and configured to conduct a signal of the POTS (isolation and load circuit 301; para. 0094); and a high-pass filter, connected between the source device and the switching circuit, and configured to conduct the ADSL service (DC blocking circuit 302; para. 0095). 
As per claim 10, Hillaert teaches the switching device further comprises: a matched load, connected between the diode group and the switching circuit, and configured to adjust a ringing signal of the POTS before the reverse voltage conduction module conducts the first voltage (para. 0108). 
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589.  The examiner can normally be reached on 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ALBERT WANG/Primary Examiner, Art Unit 2186